DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2020 has been entered.

Newly submitted claims 43 and 44 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims originally claimed (i.e., claims 1 and those dependent thereon) each are directed to a glove with encapsulated plant stem cell material in a dry coating thereon. However, the new claims do not require such a limitation.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 43 and 44 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of the Claims

Claims 1-13, 15, 16 and 41-42 are presented for examination on the merits.

The claims have been amended to add the limitations of a “glove” and “a stabilized single-layer membrane-encapsulated or bilaver membrane-encapsulated” to describe the plant stem cell material.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Now that the claims 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15, 16, 41 and 42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered vague and indefinite by the phrase “plant stem cell material immobilised in a dry coating layer on a surface thereof”. It is unclear to what the “thereof” is meant to refer: the dry coating layer or the glove. 
Claim 13 is rendered vague and indefinite by the phrase “ wherein the plant stem cell material forms or is a component of the dry coating layer on the elastomeric film of the glove”. It is unclear how this is meant to further limit the claim as the language already states that the dry coating layer comprises the stem cell material. Furthermore, it is unclear how this claim differs from claim 12.


 

Possible Allowable Subject Matter
A suggested amended claim 1 is provided for Applicant’s consideration.
An elastomeric glove comprising: (a) an elastomeric film and (b) a dry coating layer on a surface thereof, wherein the dry coating layer contains an effective amount plant stem cell material and wherein the plant stem cell material is stabilized by and encapsulated within a single-layer membrane or bilaver membrane.

Note the dependent claims as well as the withdrawn claims (if rejoinder is desired) should be amended to reflect the changes made to the independent claim.

Response to Arguments
Applicant’s arguments, with respect to use of plant stem cell materials in a dehydrated form such as the dry coating of the instantly claimed glove have been fully considered and are persuasive. Applicant convincingly asserts that the use of membrane-encapsulation (e.g. use of liposomes of the plant stem cell material), membrane encapsulated substances are usually expected to be used in an aqueous composition, and to require the aqueous carrier to remain, whereas the use in the instant application is in a dehydrated (i.e., dry) layer.
However, the amendments made to the claims has introduced some other issues that need to be addressed (i.e. 35 USC 112).

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.